Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/2021 has been entered.
Status of Claims
Claims 1-7,15-21, and 25-27 are rejected
Claims 8-14 and 23-24 are cancelled.
Response to Arguments
Applicant's arguments filed 02/22/2021 have been fully considered but they are not persuasive. Amended claim limitations to claim 1, 15 and 20 do not overcome the prior art on record. 
Nakamura (US 7317166) teaches the amended limitations “a ground terminal (102;Fig.18)” and “an annular-shaped outer ground shield enclosure (44 and 54) that is coupled to the ground terminal ( 44 and 54 are electrically coupled to 102)”. Therefore, Claims 1-7,15-21, and 25-27 are rejected below.


 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 

Claims 1, 2,4,7 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US 7317166) in view of Yamamichi et al. (US 7838779 B2 hereinafter Yama).
Regarding Claim 1, Nakamura discloses an electronic substrate (40;Fig.18), comprising; a ground terminal (102) ; a dielectric core (42) including a first surface and a second surface opposite said first surface (see top and bottom of 42) ; at least one differential coaxial through-via (46.48;Fig.18) comprising: a first inner signal through-via (46) that is at least that is coupled to the ground terminal ( 44 and 54 are electrically coupled to 102) that is at least conductor lined that surrounds and is dielectrically isolated from both said first inner signal through-via and said second inner signal through-via ( 54 is electrically isolated from 46 and 48), said annular-shaped outer ground shield enclosure (44 and 54) including: a coaxial ground shield parallel to said differential coaxial through- via extending from said first surface to said second surface (54 is extending from the top to bottom within 42), said coaxial ground shield including an inner face and an outer face opposite of said inner face (inner surface of 54 and outer surface of 54). said inner face concave and said outer face convex (see outer surface and inner surface of 54 in Fig.19); a first ground contact (110) electrically connected to said inner face {inside of 54), said first ground contact extending radially outward from said coaxial ground shield {top of 54); and a second ground contact (116) electrically connected to said inner face (inside of 54), said second ground contact extending radially outward from said coaxial ground shield (116 extends outward from 44 and 54), a first contact (56) over the first inner signal through-via (46) and extending beyond said first inner signal through-via along the first surface of the dielectric core ( 56 extends along 42); and a second contact (bottom 56) over the first inner signal through-via and extending beyond said first inner signal through-via along the second surface of the dielectric core ( bottom 56 extends along 42).
Nakamura fails to specifically disclose a first dielectric layer physically contacting said first, surface; a second dielectric layer physically contacting said second surface and said first-ground contact disposed on said first surface and said second ground contact disposed on said second surface,

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the dielectric layer of Nakamura to have multiple dielectric layers as shown by Yama in order to provide a more efficient way of forming an insulated layer of a printed circuit board that also allows the manufacturing of conductive layers between to form additional electrical conductive paths to perform complex circuit operations.
Regarding Claim 2, Nakamura discloses wherein said electronic substrate comprises a printed circuit board (RGB) (column 16, lines 10-15).
Regarding Claim 4, Nakamura discloses wherein said at least one differential coaxial via comprises a plurality of said differential coaxial through-vias (461,462, 481 ,& 482, Fig. 20; multiple differential coaxial through-vias).
Regarding Claim 7, Nakamura fails to specifically disclose In Fig. 18, teaches wherein a dielectric material within said annular-shaped outer ground shield enclosure comprises a dielectric fill material that is different from a material of said dielectric core.
However Nakamura discloses in Fig.15 wherein a dielectric material within said annular shaped outer ground shield enclosure comprises a dielectric fill material that is different from a material of said dielectric core (60, Fig. 11 & 15F; column 6, lines 45-55; insulating filling would be equivalent to a dielectric fill material and is different from core substrate).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the center of the dielectric layer between the vias to have a dielectric fill material as shown by Fig.15F in order to provide a material with the dielectric properties that provides additional electrical insulation between the pair of vias.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US 7317166) in view of Yamamichi et al. (US 7838779 B2 hereinafter Yama),as applied to claim 1 above, and further in view of Yoshsmura (US 2015/0305157).
 
Regarding Claim 5, Nakamura does not teach a first top side micro via and a second top side micro via providing top side contacts extending through said top side dielectric layer to contact said first and second top side contact, and a first bottom side micro via and a second bottom side micro via providing bottom side contacts extending through said bottom side dieiectric layer to contact said first and second bottom side contact.
However, Yoshimura teaches of a printed circuit board (IB, Fig. 20) having a having signal through-vias {30 & 40, Fig. 20), the board further comprising additional buildup layers (50A-B, Fig. 20) having conductor traces (22, Fig. 20} that connect the signal through-vias with miero-vias in the buildup layers (53A-B, Fig. 20; paragraph 9; via structure are equivalent to mierovias shown in Applicant’s Fig. 1A), which allows for reduced heat stress in the wiring layer (paragraph 9).
it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the electronic substrate of Nakamura to have the buildup layers and micro via structure, as taught by Yoshimura, to increase circuit density and reduce heat stress in the wiring layer.
Regarding Claim 6, a modified Nakamrua teaches wherein said micro vias are offset by traces from said inner signal through-vias (30, 40, 53A-B, Fig. 20 of Yoshimura).
Claims 15-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US 7317166) in view of Yamamichi et al. (US 7838779 B2 hereinafter Yama) and in view of Nagaishi (US 7239222).
 
Regarding Claim 15, Nakamura discloses an electronic substrate (40;Fig.18), comprising: a ground terminal (102); a dielectric core (42) including a first surface and a second surface opposite said first surface (see top and bottom of 42) ; at least one differential coaxial through-via (46,48;Fig.18) comprising: a first inner signal through-via. (46) that is at least conductor lined for a first signal path; at least a second inner signal through-via (48) that is at least conductor lined positioned side-by-side and being dielectrically isolated from said first inner signal through-via for a second signal path ( 46 is electrically isolated from 48); an annular-shaped outer ground shield enclosure (44 and 54) coupled to the ground terminal ( 44 and 54 are electrically coupled to 44 and 54) comprising at least one conductor extending from said first surface and said second surface (44 and 54 extends from the top and bottom direction);  said annular-shaped outer ground shield enclosure (44 and 54)  surrounds and is dielectrically isolated from both said first inner signal through via and said second inner signal through via ( 44 and 54 is electrically insulated from 46 and 48) , said conductor includes an inner face and an outer face opposite of said inner face (inner surface of 54 and outer surface of 54), said inner face concave and said outer face convex ( see outer surface and inner surface of 54 in Fig, 19);  said annular shaped outer ground shield enclosure including a first ground contact (110) electrically connected to said inner face (inside of 54), said first ground contact extending radially outward from said coaxial ground shield (top of 54): and a second ground contact (116) electrically connected to said inner face (inside of 54), said second ground contact extending radially outward from said coaxial ground shield (116 extends outward from 44 and 54), a first contact (56) over the first inner signal through-via (46) and extending beyond said first inner signal through-via along the first surface of the dielectric core ( 56 extends along 42); and a second contact (bottom 56) over the first inner signal through-via and extending beyond said first inner signal through-via along the second surface of the dielectric core ( bottom 56 extends along 42).

Yama discloses, in Fig.1, a first dielectric layer (top 75; Fig.1) physically contacting said first surface (top surface 73; Fig.1); a second dielectric layer (bottom 75; Fig.1) physically contacting said second surface (bottom surface of 73) and said first electrical contact disposed on said first surface (top 72 on top surface of 73) and said second electrical contact (bottom 72) disposed on said second surface (bottom surface of 73).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the dielectric layer of Nakamura to have multiple dielectric layers as shown by Yama in order to provide a more efficient way of forming an insulated layer of a printed circuit board that also allows the manufacturing of conductive layers between to form additional electrical conductive paths to perform complex circuit operations.

Nagaishi teaches of an integrated circuit module (Fig. 1) comprising a multilayer core substrate (2, Fig. 1) having signal through vias (19, Fig. 2A) with surrounding ground conductor (18, Fig. 2A), which are coupled to a plurality of 1C devices (5-1 & 5-2, Fig. 1; column 4, lines 45-50).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings of Nagaishi to modify the electronic device of Nakamura in order to reduces transmission loss of the signals generated in the 1C devices as they pass through the signal vias (column 3, lines 50-60; see Nagaishi).
Regarding Claim 16, modified Nakamura teaches wherein said at least one differential coaxial via comprises a plurality of said differential coaxial through-vias (461,462, 481, &482, Fig. 20; multiple differential coaxial through-vias).
Regarding Claim 19, with regards to the claim language, “wherein said 1C die comprises an interface 1C”, it appears the language is directed to how the 1C die is intended to be used, i.e. “interface 1C”, rather than a further description of the structure itself, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a. prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ 2d 1647 (1987). In this instance case, the language, "interface 1C" does not further limit the structure of the claim language.
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US 7317166) in view of Yamamichi et al. (US 7838779 B2 hereinafter Yama) and in view of Nagaishi (US 7239222), as applied to claim 15 above, and further in view of Yoshimura
Regarding Claim 17, Nakamura does not teach a first top side micro via and a second top side micro via providing top side contacts extending through said top side dielectric layer to contact said first and second top side contact, and a first bottom side micro via and a second bottom side micro via providing bottom side contacts extending through said bottom side dielectric layer to contact said first and second bottom side contact.
However, Yoshimura teaches of a printed circuit board (IB, Fig. 20) having a having signal through-vias (30 & 40, Fig. 20), the board further comprising additional buildup layers (50A-B, Fig. 20) having conductor traces (22, Fig. 20) that connect the signal through-vias with micro-vias in the buildup layers (53A-B, Fig. 20; paragraph 9; via structure are equivalent to microvias shown in Applicant's Fig. 1A), which allows for reduced heat stress in the wiring layer (paragraph 9).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the electronic substrate of Nakamura to have the buildup layers and micro 
Regarding Claim 18, a modified Nakamrua teaches wherein said micro vias are offset by traces from said inner signal through-vias (30, 40, 53A-B, Fig. 20 of Yoshimura).

Claim 20, 21, and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US 7317166) in view of Mizutani et al. (US 9578755 B2 hereinafter Mizutani).
Regarding Claim 20, Nakamura discloses a ground terminal (102); a dielectric core (42) including a first surface and a second surface opposite said first surface (see top and bottom of 42) ; at least one differential coaxial through-via (46,48;Fig.18) comprising: a first conductive feature (46) extending through the dielectric core (42); at least a second conductive feature (48) extending parallel to said first conductive feature ( 46 is electrically isolated from 48 and extending parallel); a conductive shield (44 and 54) coupled to the ground terminal (44 and 54 is electrically connected to 102 on the top surface of the printed circuit board) and extending from the first sfde surface to the second surface and extending parallel to the first conductive feature and the second conductive feature ( see 44 and 54 extending parallel with 46 and 48 from top to bottom), said conductive shield (44 and 54) laterally surrounds a portion of the first conductive feature and a portion of the second conductive feature (44 and 54 surrounds the vias 46 and 48), and the conductive shield including: an inner face and an outer face opposite of the first face { see 44 and 54), the first face concave and the outer face convex ( see 44 and 54 in Fig.20); a first portion (102) electrically connected to the inner face, extending radially outward from the conductive shield, and disposed on the first surface of the dielectric core (42); and a second portion (114) electrically connected to the inner face, extending radially outward from the conductive shield, and disposed on the second surface (bottom surface of 42); a first contact (110) electrically

Nakamura fails to specifically disclose a first dielectric layer physically contacting said first, surface; a second dielectric layer physically contacting said second surface and the first conductive feature and the second feature extending through the first dielectric layer and the second dielectric layer.
Mizutani discloses a first dielectric layer (20A;Fig.1) physically contacting said first surface (top surface of 20Z); a second dielectric layer (20B;Fig.1) physically contacting said second surface and the first conductive feature and the second feature extending through the first dielectric layer and the second dielectric layer ( see two 33a extending through 20A and 20B;Fig.1)
 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the dielectric layer of Nakamura to have multiple dielectric layers as shown by Mizutani in order to provide a more efficient way of forming an insulated layer of a printed circuit board that also allows the manufacturing of conductive layers between to form additional electrical conductive paths to perform complex circuit operations.
Regarding Claim 21, Nakamura discloses wherein the dielectric core is selected from a group consisting of: a printed circuit board core and an integrated circuit package core (column 16, lines 10-15).
Regarding Claim 25, Nakamura discloses the first conductive feature extends above and below the portion of the first conductive feature surrounded by the conductive shield ( see via 46 extending between 44 and 54); and the second conductive feature extends above and below the portion of the second conductive feature surrounded by the conductive shield { see via 48 extending between 44 and
Regarding Claim 26, Nakamura discloses wherein the dielectric core is disposed between the conductive shield and the first conductive feature and disposed between the conductive shield and the second conductive feature (see 42 in Fig.18).
Regarding Claim 27, Nakamura discloses wherein the first conductive feature includes a conductive liner and a gap extending through the first conductive feature (see conductive via 46 with gap 62 extending between: Fig. 18).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETE LEE whose telephone number is (571) 270-5921. The examiner can normally be reached on Monday-Friday (2nd & 4th Friday Off). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Dole can be reached at (571) 272-2229 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





	/PETE T LEE/            Primary Examiner, Art Unit 2848